Citation Nr: 1217359	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an increased evaluation (rating) in excess of 20 percent for left shoulder impingement with arthritis.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1986 to July 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August and November 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Muskogee, Oklahoma, RO.

The Veteran provided testimony at an August 2008 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.  

In a November 13, 2008 decision, the Board denied reopening of service connection for a right shoulder disorder.  The Board also denied entitlement to increased ratings for left shoulder impingement, tarsal tunnel release of the left lower extremity, left foot and heel pain, and left ankle disability.  The Board remanded a claim of entitlement to a TDIU.  The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties, and vacated the Board's decision as to the denial of reopening the right shoulder and left shoulder increased rating issues.  The Court dismissed the appeal with respect to the other issues decided in the November 2008 decision.  

The case was then returned to the Board, and the Board reopened service connection for the right shoulder and remanded the left and right shoulder and TDIU issues for further development in January 2011.  As discussed below, the development requested by the Board has been completed, and the case is now appropriate for appellate review.  

FINDINGS OF FACT

1.  A preexisting right shoulder disability was noted on the September 1986 service entrance examination. 

2.  Preexisting right shoulder disability was not permanently worsened in severity during or by active service.

3.  Throughout the rating period on appeal, the Veteran's left shoulder impingement with arthritis has manifested in painful abduction to no less than 90 degrees, with no additional limitations after repetitive motion or due to pain, weakness, stiffness, or other factors.  

4.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The criteria for an increased evaluation in excess of 20 percent for left shoulder impingement with arthritis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2011).

3.  The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely May 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The Veteran was also informed of the requirements needed to establish an increased evaluation for his left shoulder disability and for a TDIU.  In addition, the notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  A May 2008 letter included the specific scheduler rating criteria that would be used to evaluate the left shoulder disability.    

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

As mentioned above, the Board remanded the case for further development in January 2011.  Specifically, the Board stated that updated VA treatment and Social Security Administration (SSA) records should be obtained, and that a VA examination was needed to determine the nature and extent of the left shoulder disability, the nature, extent, and etiology of the right shoulder disorder, the Veteran's hand dominance, and the impact of the left shoulder disability on the Veteran's ability to work.       

Following this Board's remand, updated VA treatment and SSA records were associated with the claims file, and a VA examination was conducted in November 2011 that addressed the questions raised by the Board.  Thus, the Board finds that all development requested by this Board in its January 2011 remand has been completed to the extent possible, and no additional development is required.   

With further regard to the VA opinion obtained in November 2011 on the question of whether the Veteran's preexisting right shoulder disorder was aggravated by active service, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2011 VA opinion obtained in this case is adequate as to the question of whether the Veteran's right shoulder disorder was aggravated by active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for a right shoulder disorder has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has also been afforded an adequate examination on the issue of an increased rating for service-connected left shoulder impingement.  VA provided the Veteran with examinations in June 2007 and November 2011.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion after repetition or due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected left shoulder impingement.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); 38 C.F.R. § 4.2 (2011) (an examination report is inadequate for evaluation purposes if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a preexisting injury suffered or disease contracted in line of duty.  A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that, where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that they pre-existed service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right Shoulder Disorder
 
The Veteran contends that his current right shoulder problems, including bursitis, arthritis, tendonitis, torn rotator cuff, impingement syndrome, and thoracic outlet syndrome, began during service or were aggravated by active service.  He also contends that he did not have any right shoulder problems prior to service.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence demonstrates that the Veteran had a right shoulder disability that preexisted active service.  The September 1986 service enlistment examination report notes that the Veteran sustained a separation and fracture of the right shoulder in a pre-service 1980 motorcycle accident that required surgery.  An X-ray study at service entrance revealed a defect at the distal end of the clavicle, and a residual scar from this surgery was also noted on the enlistment examination report.  

The Board acknowledges the Veteran's current argument made in the context of his claim for disability benefits in an August 2006 statement that he did not have any pre-service right shoulder problems.  However, his current statements are inconsistent with the contemporaneous history he gave at service entrance.  The Veteran is competent to report a pre-service separation and fracture of the right shoulder, as well as subsequent surgery to repair the shoulder.  See Jandreau, 492 F.3d 1372 (lay statements can support the occurrence of events or symptoms of a disability).  The X-ray study conducted at the time of enlistment confirmed the presence of a right shoulder defect (a residual of the pre-service surgery).  The service entrance findings of a scar and a healed fracture (by X-ray) reflect "...medical principles so universally recognized as to constitute fact (clear and unmistakable proof) so that no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions (scars...healed fractures...etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service."  38 C.F.R. § 3.303(c).  In this case, the presence of scars and healed fractures constitutes clear and unmistakable evidence (which high standard is not necessary if a preexisting disability is "noted" at entrance) of a preexisting disability, which is consistent with the Veteran's statements as to his pre-service right shoulder injury and the presence of a scar and clavicle defect at the time of enlistment, thus demonstrating notation of a preexisting right shoulder disability at enlistment.  

Moreover, prior to the re-filing of his right shoulder disability claim in September 2005, the Veteran repeatedly stated that he had a right shoulder disorder that preexisted active service (see his January 1996 and October 1999 statements made in support of his claim for a higher rating for his left shoulder disability).  Based on this evidence, the Veteran's recent statements (for VA compensation purposes) that he did not have a preexisting right shoulder disorder hold less probative value than his previous statements in 1996 and 1999 that were more concurrent with active service and not made for the purpose of receiving compensation for his right shoulder disorder.  

The Board also acknowledges the conflicting medical evidence of record on the question of whether a right shoulder disorder preexisted active service.  First, the Veteran submitted an October 2010 opinion of a physical therapist, Mr. R.J., at Moncks Corner Physical Therapy.  In the letter, Mr. R.J. states that he reviewed the Veteran's claims file and conducted a physical therapy examination in order to provide an opinion regarding his service connection claims.  He stated that he had treated the Veteran on three separate occasions over the past several years.  Documents reviewed included the Veteran's service enlistment examination report, service treatment records, all post-service records to the present, all VA examination reports, a functional capacity examination dated in April 2010, VA rating decisions, and a medical literature review.  The therapist diagnosed the Veteran with stage 4 rotator cuff impingement with a full tear of the supraspinatus, with underlying arthropathy including chronic degenerative arthritis of the acromioclavicular joint, moderate in severity, and moderate soft tissue prominence of the acromial bursa, i.e., chronic bursitis.  The therapist also identified a coexisting neurological condition currently diagnosed as symptomatic thoracic outlet syndrome.  Mr. R.J. opined that the Veteran's right shoulder rotator cuff impingement with chronic arthritis and bursitis is a service-related condition that was repeatedly treated and misdiagnosed while the Veteran was in active duty.  Further, the therapist opined that there was no preexisting right shoulder disorder.  He based his opinion on the physical examination and X-ray studies conducted at the time of enlistment in 1986.  Specifically, he noted that there was full range-of-motion, no symptoms of impingement syndrome, no point tenderness, no pain on abduction, inflammation, or edema, and no acute signs of arthritis or bursitis.  Further, the X-ray study did not show any degenerative joint disease of the acromioclavicular joint, bursitis, or a supraspinatus tear, and the cosmetic defect of the clavicle as no significance to the Veteran's right shoulder impingement.  

The Veteran also submitted an April 2012 opinion from Dr. D., a private orthopedic surgeon who conducted a medical records review, but did not personally examine the Veteran.  Dr. D.'s report consists of a brief summary of the medical records he reviewed, followed by his opinion that the Veteran's current right shoulder disorder did not exist prior to service, but, rather, began during active service.  The doctor appears to base his opinion largely on the October 2010 report of Mr. R.J., and further states in his report that the Veteran's symptoms of right shoulder and arm pain, pain in the forearm, and right arm numbness are all consistent with his current diagnoses, which have nothing to do with the prominent right distal clavicle observed at entrance to service.  Dr. D. explains that the acromioclavicular joint has no bearing on rotator cuff pathology, impingement, thoracic outlet syndrome, and right cervical radiculopathy, all of which were never noted prior to service.    

Next, the Veteran was afforded a VA orthopedic examination, conducted by an M.D., in November 2011.  In the November 2011 opinion, which weighs against the Veteran's claim, the VA examiner opined that the current right shoulder condition clearly and unmistakably existed prior to service.  The examiner reviewed the Veteran's claims file, including his service treatment records, took a history from the Veteran, and conducted a physical examination.  Further, the examiner cited to specific service treatment records, as well as post-service treatment records, in reaching her opinion.  She specifically cited to the 1986 enlistment examination findings of pre-service right shoulder surgery in 1980 for fracture and separation following a pre-service motorcycle accident.    

The Board finds that the October 2010 opinion of the physical therapist and the April 2012 opinion of Dr. D. are not as probative as the more concurrent lay and medical notation of prior right shoulder problems on the 1986 enlistment examination report, as well as the 2011 VA examiner's opinion.  As stated above, the Veteran's competent report of a pre-service shoulder injury and subsequent surgery prior to service, as well as the medical evidence of the presence of a scar and X-ray evidence of a defect of the clavicle, are enough to establish notation of a preexisting shoulder disorder at the time of the service entrance examination.  Moreover, while it is true that the enlistment examination report reflects full range-of-motion of the right shoulder, there is no notation of the other findings that 
Mr. R.J. lists in his report as supporting his opinion (e.g., no symptoms of impingement syndrome, no point tenderness, no pain on abduction, inflammation, or edema, and no acute signs of arthritis or bursitis).  Indeed, there is no indication that an extensive orthopedic examination, beyond range-of-motion and X-ray studies, was conducted at the time of enlistment, which also seems to be an assumption that Dr. D. makes in reaching his conclusion that no right shoulder disability preexisted active service.  Thus, both the therapist and Dr. D. based their opinions on inaccurate facts that they appear to have extrapolated from a lack of notation of contradictory findings.  When an opinion is based on a factually inaccurate history, it carries little probative value.  See Reonal, 5 Vet. App. at 461.  

Further, with regard to the physical therapist's rationale that X-ray studies did not show evidence of degenerative joint disease, bursitis, or a supraspinatus tear, and both the therapist's and Dr. D's opinion that the clavicle defect has no significance to impingement syndrome or the Veteran's other currently claimed right shoulder disorders, the Board notes that evidence of the Veteran's current diagnoses at the time of enlistment is not necessary to show the presence of a preexisting right shoulder disability; as discussed above, the Veteran's competent history of injury, X-ray findings, and scar are enough to establish a preexisting shoulder disability.  Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  Moreover, neither the therapist nor Dr. D. provided any rationale for their opinion that the clavicle defect has no significance to impingement syndrome or the Veteran's other claimed disorders of rotator cuff pathology and thoracic outlet syndrome.  The probative value of a medical opinion is lessened when there is no supporting rationale.  See Bloom, 12 Vet. App. at 187 (1999); Hernandez-Toyens, 11 Vet. App. at 382 (1998).   

Next, although the Board appreciates Mr. R.J.'s report and his explanation of his credentials, he is a physical therapist.  Given that this case turns on questions of etiology and aggravation, including questions of appropriate diagnosis(es) of asserted complex orthopedic and neurologic disabilities of the right shoulder, the VA examiner's opinion is more probative than that of Mr. R.J.'s because the VA examiner has more appropriate professional and educational medical credentials to enable her to render an opinion on such issues.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Finally, Dr. D. did not personally examine the Veteran, and was therefore unable to hear for himself the Veteran's account of his right shoulder problems, nor was the doctor able to observe the Veteran's demeanor and facial expressions or ask the Veteran follow-up questions, all of which allow the examining physician to make determinations as to the veracity of the Veteran's history.  The Court has consistently found that consideration of the Veteran's history is an important part of determining the probative value of a medical opinion.  See Kowalski, 19 Vet. App. 171 (2005).  By contrast, the 2011 VA examiner conducted a thorough examination, including an interview of the Veteran.  For these reasons, the Board finds the opinion of the 2011 VA examiner as to whether a right shoulder disability preexisted active service to be more probative than that of Dr. D.        

Because a right shoulder disorder was "noted" at the September 1986 service enlistment examination, the presumption of soundness at service entrance did not attach regarding the preexisting right shoulder disorder.  38 U.S.C.A. § 1111.  Therefore, the question before the Board is whether the preexisting right shoulder disability was aggravated by active service.

Considering all the evidence of record, regardless of when it was created, as it bears on the question of aggravation in service, the Board finds that the weight of the evidence demonstrates that the Veteran's right shoulder disability was not aggravated, that is, was not permanently worsened in severity, by active service.  Service treatment records document several episodes of right shoulder pain, but these episodes resolved with treatment.  In June 1988, the Veteran reported right shoulder pain from doing too many push-ups.  He told the clinician about his pre-service right shoulder surgery.  Physical examination revealed full range-of-motion with slight tenderness upon abduction and upon palpation in the center of the shoulder.  Neurological examination was within normal limits, and all ligaments were intact.  The clinician assessed "rule out" shoulder strain.  There is no documentation of follow-up treatment.  

During service, in August 1990, the Veteran reported left shoulder pain, but physical examination of the right shoulder demonstrated full range-of-motion and no diagnosis was made with regard to the right shoulder.  In April 1991, during service, the Veteran reported right arm numbness for one week, with shooting pains in the arm when stretching.  He stated that a week prior he had reached out and felt a sharp pain through his arm to his thumb.  His right wrist also felt stiff sometimes.  He reported no trauma.  On physical examination, the right arm had full strength and range-of-motion.  There was tenderness over the subacromial bursa.  The clinician did not make any diagnosis with regard to the right shoulder, instead focusing on the Veteran's ankle complaints.  Almost a week later, the Veteran continued to report right shoulder pain, specifically a burning pain in the forearm.  He had full range-of-motion and tenderness to the subacromial bursa.  The clinician assessed bursitis.  Several days later, the Veteran stated that his right arm was much better, and the clinician assessed resolving bursitis.  There is no other documentation of complaints of or treatment for any right shoulder problems during active service.    

Post-service evidence also demonstrates that the Veteran's preexisting right shoulder disability was not aggravated by active service.  Following service separation in July 1993, the evidence of record shows no treatment for or complaints related to right shoulder problems until 2005.  The absence of post-service findings or treatment after service is one factor that tends to weigh against a finding of worsening of a right shoulder disorder in service, as indicated by an absence of right shoulder disorder symptoms after service separation.  See Buchanan, at 1336.  See 38 C.F.R. § 3.306 (aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service).

The Board also finds that the weight of the evidence demonstrates that right shoulder arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5201 (2011).  The evidence shows the first radiographic findings of degenerative changes were made in 2007.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's more recent assertions that he has had right shoulder disorder symptoms since separation from service in July 1993, the Board finds that, while the Veteran is competent to report symptoms such as shoulder pain, his recent report of continuous right shoulder disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  VA treatment notes from September 2010 document a five year history of right shoulder pain, placing its inception in 2005, well after service separation and consistent with the date of the first documented post-service treatment for right shoulder problems.  Moreover, even if the Veteran had complained of right shoulder problems after service separation, such complaints would be of minimal probative value in establishing permanent worsening of the disability by service because the Veteran already had a preexisting right shoulder disability at service entrance severe enough to have required surgical repair and left residual defects of the shoulder as demonstrated by X-ray; complaints of pain due to the preexisting right shoulder disability would not be unexpected.  Additionally, any recent assertions by the Veteran pursuant to the current compensation claim of post-service symptoms of right shoulder disorder would be of less probative value on the question of aggravation in service than the more contemporaneous, specific clinical evaluations and measures conducted during service and the Veteran's own in-service contemporaneous history that includes a report of resolving symptoms of right shoulder bursitis in 1991, as well as a lack of documentation of any further in-service right shoulder problems thereafter.

In addition, in the November 2011 VA orthopedic opinion, which weighs against the Veteran's claim for service connection for a right shoulder disorder, the VA examiner opined that the current right shoulder condition, including rotator cuff tear and degenerative changes, was not etiologically related to or aggravated by the in-service bursitis of the right shoulder which was resolved while he was still in service in April 1991.  Rather, the opinion was that the current right shoulder problems were more likely etiologically related to the preexisting condition of separation of right shoulder due to injury in a motorcycle accident and subsequent surgery on the right shoulder, and also related to or aggravated by his post-service occupation and painting overhead and/or any event that occurred or injury sustained after he was discharged from service.  In that regard, the Board notes that VA treatment notes show treatment for right shoulder pain since painting overhead after service in September 2010.  The 2011 VA examiner considered the Veteran's contentions regarding various diagnoses of the right shoulder, including bursitis, arthritis, tendonitis, torn rotator cuff, impingement syndrome, and thoracic outlet syndrome, in reaching her opinion, citing to specific diagnostic tests and post-service treatment notes.  As above, the Board finds that the November 2011 VA orthopedic opinion is of significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board acknowledges Mr. R.J.'s October 2010 report wherein he opined that symptoms of right shoulder impingement and thoracic outlet syndrome were present during active service.  Specifically, he cited to an article by W.E.P., Ph.D., P.T., A.T.C., that describes four stages of rotator cuff impingement syndrome.  According to Mr. R.J., examination of the shoulder in June 1988 revealed some symptoms of the first stage of rotator cuff impingement, and examination in April 1991 revealed symptoms of stages one and two of rotator cuff impingement, demonstrating a worsening of the impingement during service.  Moreover, Mr. R.J. opined that the Veteran had a current diagnosis of thoracic outlet syndrome that began during service, citing to an article that states that thoracic outlet syndrome is often found in people with congenital abnormalities and a history of neck trauma.  Mr. R.J. relied on a finding of a cervical rib and "repetitive neck trauma" during service in reaching this opinion.  

The Board finds Mr. R.J.'s opinion, as far as it lends support to a finding of aggravation of a preexisting shoulder condition during active service, to be of little probative value.  First, the service treatment records demonstrate findings of a right shoulder strain and bursitis that resolved with treatment; the contemporaneous examination, conclusions, and diagnoses of the clinicians who saw the Veteran during active service are more probative than the findings of Mr. R.J., without the benefit of contemporaneous examination, many years later.  As to Mr. R.J.'s opinion that thoracic outlet syndrome manifested during active service, the weight of the evidence is against such a finding.  Namely, even current VA treatment records lack a definitive diagnosis of the Veteran's neurological symptoms, referencing "possible" thoracic outlet syndrome.  Moreover, X-ray studies from September 2010 (cited to by the 2011 VA examiner) have confirmed that there is no cervical rib present (often a cause of thoracic outlet syndrome).  Because one of the bases of Mr. R.J.'s opinion that thoracic outlet syndrome was present in service is the presence of a cervical rib, his opinion is, at least in part, based on this inaccurate fact, and thus carries less probative value.  See Reonal at 461.  Further, the 2011 VA examiner noted that neurological examination was normal and did not make any findings of thoracic outlet syndrome based on clinical examination and review of in-service and post-service treatment records.  As above, the findings of an M.D. as to diagnosis of complex neurological disorders are more probative than those of a physical therapist.  Finally, Mr. R.J. did not explain the gap of 12 years between separation from service and the first documented complaints of and treatment for right shoulder problems in opining that impingement and thoracic outlet syndrome began during or were worsened by active service.     

The Board also acknowledges the opinion of Dr. D. that the Veteran's right shoulder disorder is related to repetitive trauma and training during the military, and also finds Dr. D's opinion, as far as it lends support to a finding of aggravation of a preexisting shoulder condition during active service, to be of little probative value.  First, Dr. D. based his opinion on his observation that the left shoulder symptomatology experienced during service was similar to that experienced in the right shoulder, and thus, the right shoulder disorder likely stems from the same etiology as the left shoulder disability, which is service-connected.  While the service treatment records do document left shoulder problems, the Veteran's left shoulder problems in service differed from his right shoulder problems in terms of frequency and severity; he sought treatment for left shoulder pain much more frequently and consistently than for right shoulder problems, and clinical data supported a diagnosis of left shoulder impingement syndrome during service, whereas it did not support such a diagnosis for the right shoulder.  Dr. D. did not explain why, if the Veteran's left and right shoulder disorders stemmed from the same repetitive trauma, the left shoulder progressed much more quickly and differently than the right shoulder, which was already impaired by a pre-service motorcycle injury.  With further regard to Dr. D's opinion that the right shoulder disorder was caused by repetitive trauma and training during the military, the Board notes that Dr. D. bases his opinion, at least in part, on the idea that there have been no post-service repetitive traumas to the shoulder, despite post-service treatment records which clearly demonstrate right shoulder pain following overhead painting in September 2010.  As above, an opinion based on inaccurate facts carries little probative value.  See Reonal, 5 Vet. App. at 461 (1993).   

In this case, the weight of the record of evidence indicates that the Veteran had a right shoulder disorder that preexisted active service, and that the preexisting right shoulder disorder was not aggravated by active service.  For these reasons, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a right shoulder disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection for a right shoulder disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's shoulder disability has been evaluated under Diagnostic Code 5201, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Diagnostic Code 5201 contemplates disability of the arm manifested by limitation of motion.  Under this code, a 20 percent evaluation is assigned when motion of either the major or minor extremity is limited to should level, a 30 or 20 percent evaluation is assigned when motion of the major or minor extremity, respectively, is limited to midway between the side and shoulder level, and a 40 or 30 percent evaluation is assigned when motion of the major or minor extremity, respectively, is limited to 25 degrees from the side.  Id.    

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 
1 Vet. App. at 57.  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465; Cartwright, 2 Vet. App. 24 (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Left Shoulder Impingement with Arthritis Disability Rating

The Veteran contends that his left shoulder impingement with arthritis is very painful, and warrants a rating in excess of 20 percent.  Specifically, he contends that, during flare-ups, his shoulder pain is so severe that his range-of-motion is limited to almost nothing, and he is unable to lift even very lightweight objects without severe burning sensations along his entire arm.  Service connection was granted for left shoulder impingement with arthritis in a February 1996 rating decision, and the RO assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  However, the RO granted an increased rating of 20 percent in an October 1999 rating decision, effective from July 14, 1993, under Diagnostic Code 5201.  The Veteran filed the current claim for increased rating in September 2005.  

The Board will begin by reviewing the evidence most pertinent to the rating period on appeal.  As part of the Veteran's September 2005 claim for increase, he was afforded a VA orthopedic examination in June 2006.  He reported left shoulder pain in the region of the acromioclavicular joint with any overhead use or strenuous forward flexion.  He said that he did not take any medication for these symptoms.  

On physical examination in June 2006, there was slight tenderness at the acromioclavicular joint.  Flexion was to 135 degrees, abduction was to 120 degrees, and external and internal rotation were to 90 degrees each.  The Veteran reported pain with forward flexion or abduction beyond 90 degrees.  The VA examiner noted that, otherwise, there were no DeLuca findings, such as additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use, flare-ups, or objective evidence of pain on range-of-motion.  X-rays performed in October 2005 showed mild osteoarthritis at the acromioclavicular joint and was otherwise normal.  The VA examiner assessed minimal osteoarthritis of the left acromioclavicular joint.   

An MRI study of the left shoulder conducted in February 2007 showed supraspinatus tendinopathy but was otherwise unremarkable.  X-ray studies conducted the following month showed mild stable acromioclavicular arthropathy.  

VA treatment notes from March 2007 indicate the Veteran sought treatment for left shoulder pain as well as numbness in his hands.  He said that when he talked on the phone, his left hand became numb and he could not move his shoulders due to increased pain and a burning sensation that went up and down his arm.  The VA clinician noted that a December 2006 EMG study had revealed mild right carpal tunnel syndrome, but was otherwise normal.  On physical examination, active forward flexion of the left shoulder was to 90 degrees, passive flexion was to 100 degrees, active abduction was to 45 degrees, passive abduction was to 55 degrees, and active and passive external rotation was to 45 degrees.  The Veteran had normal grip strength and extreme weakness of the subscapular, supraspinatus, and infraspinatus tendons.  Physical therapy was recommended.  

A July 2007 VA treatment note indicates the Veteran had attended 8 of 12 physical therapy appointments for the purpose of treating adhesive capsulitis and strengthening the rotator cuff to counter impingement.  The VA clinician noted that, while strength was limited due to discomfort, it was within normal limits.  

In August 2007, the Veteran presented to the VA clinic for follow-up for his bilateral arm problems.  He described pain starting at his shoulder and migrating down to the fingers when the arm was flexed and/or abducted to 90 degrees.  He also reported numbness starting from his fingertips and radiating to his left shoulder unless he changed positions.  Physical examination revealed tenderness to palpation of the shoulder.  Flexion was limited to 100 degrees and abduction to 90 degrees secondary to pain.  There was no weakness of the upper extremities, and a positive Phalen's test in the left wrist.  Left arm Addison test was positive, in that the Veteran felt numbness in all of his left hand fingers when forward raising the arm to 90 degrees, relieved when he lowered the arm back down.  The VA clinician assessed shoulder pain not consistent with carpal tunnel or rotator cuff injury, noting that symptoms and radiographic findings were consistent with possible thoracic outlet syndrome. 

At a February 2008 VA Medical Center visit, the Veteran reported pain starting in his shoulder and migrating down to the fingers when the arm is flexed or abducted to 90 degrees.  He also reported numbness that started in his fingertips and radiated to his left shoulder.  On physical examination, Addison's test was negative, as were Tinel's and Phalen's.  The VA clinician noted that an EMG had been within normal limits.  In June 2008, the VA clinician assessed possible brachial plexopathy in light of an inconsistent sensory examination of the upper extremities that showed some decreased sensation in the left arm with subjective multiple areas of numbness in both arms without significant motor changes.  However, an MRI conducted in July showed unremarkable brachial plexus bilaterally.  Therefore, at a follow-up evaluation in September 2008, the VA clinician stated that the Veteran's left shoulder symptoms could be multifactorial, to include supraspinatus tendinopathy, carpal tunnel syndrome, and possible thoracic outlet syndrome with bilateral upper extremity numbness, noting that an EMG conducted in March 2008 showed right C8-T1 radiculopathy.  This remained the general conclusion regarding the etiology of the Veteran's shoulder problems, although the diagnosis remained listed as acromioclavicular arthrosis.  The Veteran was discharged from neurology for thoracic outlet syndrome in May 2009.  

A September 2010 VA treatment note indicates that, due to ongoing substance issues and behavioral problems that precluded invasive procedures, particularly for the right shoulder, conservative therapy and orthopedic correction were recommended at that time.  

The Veteran submitted a report from a physical therapist, R.J., at Moncks Corner Physical Therapy, dated in October 2010.  The therapist, who had treated the Veteran on three separate occasions for adhesive capsulitis, bilateral thoracic outlet syndrome, and for the right leg iliotibial band, assessed left shoulder stage 3 rotator cuff impingement with a supraspinatus tendinopathy with underlying arthropathy including chronic degenerative arthritis of the acromioclavicular joint, moderate in severity, and moderate soft tissue prominence of the acromial bursa (i.e., chronic bursitis).  The therapist also assessed a coexisting neurological condition currently diagnosed as thoracic outlet syndrome.  After reviewing the Veteran's post-service medical records, including VA examination reports, the therapist opined that there had been no measurement of range-of-motion of the left shoulder following repetitive motion, because, in his opinion, there should have been two sets of measurements recorded in the VA examination reports.  He further stated that, while treating the Veteran for adhesive capsulitis, he had the Veteran perform repetitive shoulder strengthening exercises using very low weight resistance; after the Veteran completed the exercises, abduction of the left shoulder was limited to 25 degrees secondary to pain.  The therapist further concluded that aggravation of the left shoulder condition could cause a moderate to severe decrease in the shoulder's range-of-motion; such aggravation could be brought on by repetitive use or lifting of heavy objects.  

The Veteran was afforded another VA examination in November 2011.  The examiner assessed mild degenerative changes of the left shoulder with mild functional loss.  The Veteran reported pain on any motion or while lifting any weight, and stated that he had limited motion, could not carry any weight, and that he experienced numbness in his hands.  He also stated he was not able to sleep on his sides because of his shoulder problems.  He stated that he wrote with his right hand, but also did things with his left hand.  The examiner noted that the Veteran had stated that he was right-handed upon joining the military.  However, the examiner concluded that the Veteran was ambidextrous.  The Veteran denied flare-ups of shoulder pain.  

On physical examination in November 2011, there were arthroscopic scars, but otherwise no abnormality.  The musculature of the shoulder girdle was normal, and the contour of the shoulder appeared normal.  There was no weakness, instability, guarding, tenderness, or abnormal movements.  Neurovascular examination was intact with normal sensation.  The left shoulder had flexion to 100 degrees, and to 110 degrees after repetitive movements.  Abduction was to 90 degrees, and to 100 degrees after repetitive movements.  Internal rotation was to 60 degrees, and to 65 degrees after repetition; external rotation was to 50 degrees, and to 60 degrees after repetition.  The VA examiner noted that the Veteran reported pain and stiffness during range-of-motion testing and seemed to stop the movements, although he demonstrated better range-of-motion after repetition.  X-rays showed degenerative changes in both sides of the acromioclavicular joint.  The VA examiner concluded that the left shoulder disability with degenerative changes did not render the Veteran unable to secure and maintain substantially gainful employment, noting that even though range-of-motion appeared to be limited, he was able to move the arm up to shoulder level, and there were many occupations in which he could work without any difficulty.  Further, the examiner stated that mild arthritis does not cause much loss of function.    

On the issue of whether the Veteran is entitled to an evaluation in excess of 20 percent for his left shoulder impingement with arthritis based on all the evidence of record as relevant to the rating period on appeal, outlined above, the left shoulder impingement with arthritis is rated under Diagnostic Code 5201, which contemplates limitation of motion of the arm.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, a 20 percent evaluation is assigned for either the major or minor extremity when motion is limited to shoulder level (abduction limited to 90 degrees).  A 20 percent evaluation is also assigned for the minor extremity when motion is limited to midway between the side and shoulder level (abduction limited to 45 degrees); a 30 percent evaluation is assigned when the major extremity is involved.  Finally, a 30 percent evaluation is assigned when motion of the minor extremity is limited to 25 degrees from the side; a 40 percent evaluation is assigned when the major extremity is involved.  Id.  In this case, the 2011 VA examiner found that the Veteran was ambidextrous, so the Board will consider his left shoulder disability as involving his major extremity for rating purposes.   

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 20 percent for left shoulder impingement with arthritis for the entire rating period.  The weight of the evidence demonstrates abduction to no less than 90 degrees; abduction was to 120 degrees at the June 2006 VA examination, and to 90 degrees at the November 2011 VA examination and in August 2007 and February 2008.  Active abduction was limited to 45 degrees at a VA visit in March 2007, but this measurement appears to be an anomaly, as it is not consistent with the other evidence of record, including the Veteran's statements at both VA examinations that he did not experience any flare-ups of left shoulder pain.  In addition, although Mr. R.J. stated in his October 2010 report that the Veteran's left shoulder abduction was limited to 25 degrees, this measurement was taken after the Veteran had repeatedly lifted weights, and is thus not an accurate measurement for rating purposes.  The Board acknowledges Dr. D's April 2012 report, described in part above, in which he states that Mr. R.J.'s range-of-motion findings are more accurate than those of the 2011 VA examiner.  However, Dr. D's opinion on the accuracy of range-of-motion findings made by other examining professionals carries little probative value when Dr. D. did not personally examine the Veteran.  Moreover, although the Veteran reported pain with abduction greater than 90 degrees, the June 2006 VA examiner noted no change in range-of-motion after repetitive use and no objective evidence of pain on motion.  The November 2011 VA examiner also noted that abduction actually increased after repetition, and that the Veteran appeared to be stopping motion prematurely, despite the Veteran's complaints of pain and stiffness.  The 2011 VA examiner also found no additional limitations due to DeLuca factors such as pain, stiffness, and weakness, etc.  See 38 C.F.R. § 4.40, 4.45, 4.59.   

The Board has weighed and considered the Veteran's contentions regarding the severity of his left shoulder disability.  As pointed out in the October 2009 Joint Motion, in a September 2006 letter, the Veteran wrote that his left shoulder would become so aggravated that he could not use it without experiencing severe pain.  At a March 2007 hearing at the RO, the Veteran testified that his left shoulder becomes so aggravated at times that he has almost complete loss of motion.  At an August 2008 Board hearing, the Veteran testified that repetitive use of his left arm limited his function, and that after doing any type of light activity or carrying an item for more than five minutes, he lost all the strength in his arm, as well as the ability to use the arm.  However, the Board finds that the Veteran's statements as to his left shoulder disability are inconsistent with the measurements documented at the 2006 and 2011 VA examinations and at 2007 VA Medical Center visits, as well as the Veteran's own reports of no flare-ups of his left shoulder disability at both the 2006 and 2011 VA examinations.    

In this case, even if limited motion due to pain and stiffness, based on the Veteran's subjective complaints, or other factors, such as weakness, is taken into consideration, the left shoulder range of motion as demonstrated throughout the rating period on appeal, does not meet the criteria for the next higher, 30 percent, evaluation (which requires motion limited to midway between side and shoulder level, or abduction limited to 45 degrees) for left shoulder impingement with arthritis under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Moreover, the Veteran's range-of-motion as demonstrated at the VA examinations appears to be an accurate reflection of his left shoulder disability, as he denied flare-ups of left shoulder problems at both the 2006 and 2011 VA examinations.  Therefore, the Board finds that, for the entire rating period, the Veteran's left shoulder disability has not manifested in limited function that more nearly approximates the criteria for an evaluation in excess of 20 percent, so a rating higher than 20 percent is not warranted under Diagnostic Code 5201.  Id.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 204-7.    

In so finding, the Board has taken into account the Veteran's assertion that his left shoulder disability is worse, as mentioned above; however, the Board finds the probative value of his general statements as to worsening to be outweighed by the more specific, measured findings on the multiple VA examinations of record, including with notations of pain and limiting factors, each of which shows less limitation in motion than is warranted for an increased rating in excess of 20 percent.  

The Board has considered whether any other diagnostic codes would allow for higher ratings for the rating period on appeal.  The evidence does not show, and the Veteran does not contend, that his left shoulder is ankylosed, that there is a flail joint, fibrous union, recurrent dislocation, or malunion of the scapulohumeral joint, of dislocation, nonunion, or malunion of the clavicle or scapula.  In fact, no examiner found ankylosis, a flail joint, dislocation, malunion, or nonunion.  For these reasons, the Board finds that a rating in excess of 20 percent for the entire rating period under Diagnostic Codes 5200, 5202, or 5203 (2011) is not warranted by the evidence, even with considerations of additional limitations of motion and function due to such factors outlined in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.

Next, after a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5003 for left shoulder impingement with arthritis, including the pain and limitation of motion the Veteran has reported.  Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Code 5201), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As the left shoulder impingement with arthritis is already rated 20 percent disabling, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 20 percent is not possible under Diagnostic Code 5003.  Further, with regard to abduction, which, in this case, is compensable under Diagnostic Code 5201, because there is only one major joint involved (the shoulder), and there are no incapacitating exacerbations, a 10 percent rating for the left shoulder is the maximum available schedular disability rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a. 

The Board also finds that the weight of the evidence is against a grant of any separate ratings related to the left shoulder disability.  Although the Veteran has reported numbness in his hands and arms during the rating period on appeal, these symptoms have not been attributed to the left shoulder impingement with arthritis.  Indeed, a 2008 EMG study indicated C8-T1 radiculopathy, and the Veteran has also been diagnosed with carpal tunnel syndrome.  Moreover, while thoracic outlet syndrome was considered as a diagnosis at one point, it appears that it was never confirmed as the etiology of the Veteran's neurological symptoms.  Moreover, the 2011 VA examiner noted a normal neurological evaluation of the left shoulder.  Therefore, a separate evaluation is not warranted for the Veteran's symptom of numbness in his hands and arms.    

In sum, the preponderance of the evidence shows that the Veteran's left shoulder disability does not more nearly approximate the criteria for a rating higher than 20 percent for the entire rating period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Considerations 

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left shoulder disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's left shoulder disability has manifested in arthritis, limitation of motion, including due to pain and stiffness.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. § 4.59), and contemplate ratings based on compensable limitation of motion (Diagnostic Code 5201), including motion limited due to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left shoulder to the rating schedule, the degree of disability of the left shoulder throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the left shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  Specifically, he contends that he has neurological symptoms which would render any computer work impossible, and thus, he is unable to find a sedentary job that can accommodate his disabilities.  He contends the problems with use of his arms would preclude any physical trades.   

In this case, the Veteran meets the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU.  The Veteran has service connection for left shoulder impingement with arthritis, rated at 20 percent disabling; residuals of tarsal tunnel release in the left lower extremity, rated at 20 percent disabling; chronic left foot and heel pain status post arthroscopy for anterior spur, rated at 10 percent disabling; left ankle status post tarsal tunnel release, rated at 10 percent disabling; low back strain with degenerative joint disease associated with left ankle status post tarsal tunnel release, rated at 10 percent disabling; right knee meniscal tear associated with left ankle status post tarsal tunnel release, rated at 10 percent disabling; and left knee meniscal tear associated with left ankle status post tarsal tunnel release, rated at 10 percent disabling.  The combined disability rating for all service-connected disabilities is 70 percent, and although none of the service-connected disabilities are evaluated at at least 40 percent, when either the orthopedic disabilities or the disabilities related to the tarsal tunnel release are combined, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. 
§ 4.16(a).

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any period.  The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements that he is unable to obtain employment in either a sedentary or physical job due to his bilateral arm problems (only one of which is service-connected).  In addition, the Veteran submitted an opinion from a private physical therapist, Mr. R.J., described in part above.  Mr. R.J., who treated the Veteran on three separate occasions for adhesive capsulitis, bilateral thoracic outlet syndrome, and right leg iliotibial band problems (none of which are service-connected), opined that the Veteran is not capable of gainful employment.  Mr. R.J. noted that the Veteran was placed in vocational rehabilitation due to his service-connected left foot and ankle injuries.  Due to repetitive computer use in a program to obtain a degree in drafting, the Veteran experienced daily bouts of numbness to both hands and arms.  Mr. R.J. concluded that the repetitive keyboard work elicited symptoms of thoracic outlet syndrome as well as soreness in the shoulders due to bilateral impingement syndromes.  Mr. R.J. also reviewed an April 2010 Functional Capacity Examination, and based on the recommendations of that examination, concluded that the Veteran cannot work a full 8-hour work day in virtually any occupation without suffering severe physical consequences.  According to Mr. R.J., these employment handicaps were directly related to his service-connected disabilities.  Moreover, Mr. R.J. stated that, assuming the Veteran could find some type of work he could do occasionally, it would at best be marginal.  Mr. R.J. concluded that the Veteran cannot make an adjustment to any work that exists in significant numbers in the national economy, and is thus totally and permanently disabled due to his service-connected disabilities.    

Further, the Veteran obtained an opinion based on a medical records review from Dr. D., a private orthopedic surgeon, who did not personally examine the Veteran.  Dr. D., in his April 2012 report, opined that, based on the functional capacity examination and Mr. R.J.'s 2010 report, the Veteran was precluded from any type of physical labor.  Moreover, the doctor stated that, although there may be a sedentary job that he could do, it would be extremely limited, and, more likely than not, less than a full-time job.  Moreover, Dr. D. stated that, given the Veteran's limitations, full-time sedentary work would also be beyond the scope of his residual functional capacity.  The doctor stated that the Veteran may be capable of some casual, marginal, sedentary work, but a full-time gainful occupation would be unlikely.  

The evidence weighing against the Veteran's claim for TDIU includes the conclusion of the November 2011 VA examiner.  Specifically, the VA examiner opined that the service-connected left shoulder disability with degenerative changes do not render the Veteran unable to secure and maintain substantially gainful employment; even though range-of-motion appeared limited, the Veteran was able to move the arm up to shoulder level, and there are many occupations he could work in without difficulty.  Moreover, mild arthritis does not cause much loss of function.  

In addition, VA treatment records indicate that the Veteran was employed at least part-time as recently as 2009 and that other non-service-connected disabilities (including a right shoulder disorder, neurological symptoms, and substance abuse) played a role in his purported unemployability.  In August 2008, the Veteran reported that he was unable to work in construction more than three days per week due to his bilateral shoulder symptoms; however, the VA clinician stated that the shoulder impingement symptoms were fairly minimal, and thus, he was unable to explain the Veteran's symptom complex.  An August 2009 VA treatment note indicates that the Veteran was working part-time in construction.  A May 2009 VA treatment note states that the Veteran was self-employed as a handyman or "odd jobs guy."  A November 2009 VA treatment note indicates that the Veteran had ongoing substance abuse problems, including smoking 2 or 3 joints per week and $20 to $40 worth of cocaine per week.     

The record also indicates that the Veteran was denied Social Security Administration (SSA) disability benefits in 2009.  Specifically, the Veteran claimed that he was disabled and unable to work due to nerve damage in his left foot and neurological and muscular problems in his shoulders.  The SSA determined that the evidence submitted for the period from December 31, 2006 (the date the Veteran was last insured for disability benefits) did not show that his condition(s) limited his ability to perform all types of work.  The SSA records associated with the claims file include a Functional Capacity Assessment conducted in March 2009; the examiner concluded that the Veteran should have light-sedentary residual functional capacity.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment.  First, both the SSA and the 2011 VA examiner have concluded that the Veteran is not precluded from gainful employment.  Moreover, VA treatment records indicate that the Veteran's primary complaint with regard to his inability to work involves the bilateral shoulders as well as his neurological symptoms; for the upper body, he only has service connection for his left shoulder impingement with arthritis, which both the VA clinician in August 2008 and the November 2011 VA examiner concluded was not very symptomatic and did not cause very much functional loss.  Moreover, in addition to the Veteran's non-service-connected right shoulder disorder and neurological symptoms, VA treatment records demonstrate ongoing substance abuse problems which may contribute to his unemployment.  For these reasons, the Board finds the October 2010 opinion of Mr. R.J. and the April 2012 opinion of Dr. D. to be of little probative value, and far outweighed by the other opinions of record.  See Reonal, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). 

The Board finds that the November 2011 VA examiner's opinion is competent and probative medical evidence because it is based on a factually accurate history.  The VA examiner assessed and offered an opinion regarding the occupational impairment caused by service-connected disabilities.  It appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions that were supported by a sound reasoning.  Prejean, 13 Vet. App. at 448-9 (2000); Bloom, 12 Vet. App. at 187 (1999); Hernandez-Toyens, 11 Vet. App. at 382 (1998); see also Claiborne, 19 Vet. App. at 186 (2005).

The Board has weighed and considered the Veteran's statement that his service-connected disabilities have rendered him unable to work; however, the Veteran's own statements made on other occasions regarding the inability to obtain or retain employment due to non-service-connected disabilities, including his right shoulder and neurological problems, is strong evidence to the contrary, as are the SSA and VA examiner's findings that the Veteran is not unemployable.  See Beaty, 6 Vet. App. at 538.  The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  Although the Veteran may not be currently employed, the weight of the lay and medical evidence demonstrates that any inability to secure substantially gainful employment is not a result of the service-connected disabilities. 

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly 

approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disorder is denied.  

An evaluation in excess of 20 percent for left shoulder impingement with arthritis is denied.  

A TDIU is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


